Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 11-27, 37, 42, 46, 50, 53, 62 and 64 are pending in the present application.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on August 30, 2021.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 46 is objected to because of the following informalities:  in claim 46, line 2 of the claim, “Y1” should be changed to “Y1” for the sake of consistency with the Y1 variable in Formula (I) in claim 1.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 11-27, 37, 42, 46, 50, 53, 62 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because a valence problem is raised in Formula (I), 
    PNG
    media_image1.png
    233
    225
    media_image1.png
    Greyscale
 due to the definitions of variables U, n, R2, and m.  Each U variable represents -CH=, -CH2-, -N=, -NH- or -O-; variable n represents 0, 1, 2 or 3; and variable m represents 0, 1, 2, 3 or 4.  However, there are no available atom(s) in the fused nitrogen containing ring in Formula (I), 
    PNG
    media_image2.png
    238
    225
    media_image2.png
    Greyscale
, in which a substituent defined by R2 can be substituted.  It is unclear how up to four (4) R2 substituents (see variable m definition) can be substituted on the fused nitrogen containing ring in Formula (I).  Therefore, claim 1 is indefinite.  See claims 2 and 11-27 for same.
Claim 1 is indefinite because a valence problem is raised in Formula (I) due to the definitions of variables X1, X2, X3, R3 and o.  Variables X1, X2, and X3 independently represent CH or N; and variable o represents 0, 1, 2, or 3.  However, there are no available atom(s) in the fused X1, X2, and X3 containing ring in Formula (I), 
    PNG
    media_image3.png
    233
    227
    media_image3.png
    Greyscale
, in which a substituent defined by R3 can be substituted.  It is unclear how up to three (3) R3 substituents (see definition of variable o) can be substituted on the fused X1, X2, and X3 containing ring in Formula (I).  Therefore, claim 1 is indefinite.  See claims 2 and 11-27 for same.
Claim 1 is unclear because a valence problem arises when variable U represents -CH= or -N= and variable n represents 1.  See the oxo moiety adjacent to the nitrogen in the structure of Formula (I).  Therefore, claim 1 is indefinite.
Claims dependent on claim 1 which do not clarify or correct the problems cited above are also found indefinite.
Claim 11 lacks proper antecedent basis from claim 1.  The required hydrogens are not shown in formula (IIIa), 
    PNG
    media_image4.png
    231
    200
    media_image4.png
    Greyscale
, in claim 11 since the U variable represents -CH2- in claim 1.  When hydrogen atoms are not shown, one skilled in the art would interpret that the R2 variable can be substituted on this particular ring carbon identified by the circle in the formula above.  However, there is no earlier recitation in the definition of variable U in independent claim 1 of such.  See claims 12-27 for same. 


	The present claimed invention is free of the prior art of record.  The novel and nonobvious aspect of this invention involves the fused bicyclic nitrogen containing ring in present formula (I).  The closest prior art of record is WO 2013/189864 A1 (Example 1 on page 18).



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



July 27, 2022
Book XXVII, page 71